DETAILED ACTION
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 18-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abitbol et al. US 2003/0123026 hereinafter referred to as Abitbol in view of Norton et al. US 5,592,248 hereinafter referred to as Norton and further in view of Ulman et al. “Recognition by Linear Combinations of Models” IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 13, No. 10 October 1991, hereinafter referred to as Ulman.
In regards to claim 1, Abitbol teaches:
"A computer-implemented method for determining centration parameters, the method comprising: providing at least two images of a head of a subject ..., the at least two images being calibrated to one another and recorded from different recording directions"
Abitbol teaches in paragraph [0063] imaging system 20 typically comprises three pairs of digital image files e g, six (x,y,r,g,b) files respectively representing 3 stereoscopic views of the customer's face.  The output also typically comprises alignment information, obtained by calibration of the three pairs of cameras in the imaging system 
Abitbol teaches:
"ascertaining geometric parameters describing a position of eyes of the subject from the at least two images by geometric position determination"
Abitbol teaches in paragraph [0065] the input to 3DFace unit 60 comprises 6 per-customer images of the customer's face and head.  Abitbol teaches in paragraph [0066] the 3D face unit 60 typically generates 3D face information and/or biometric facial features. 
Abitbol teaches:
"fitting a three-dimensional model for spectacle lenses to be received in a spectacle frame to geometric parameters describing a geometry of the spectacle frame, ... describing the geometry of the spectacle frame as an approximation for the surfaces of the spectacle lenses to be received in the spectacle frame" 
Abitbol Figure 1 teaches 3D face modeler and feature extractor 60.  Abitbol teaches in paragraph [0066] The fit-frames unit 70 is operative generally to align a customer-selected 3D model of a frame, typically provided by a frames inventory 40 generated by an external source, 
Abitbol teaches:
"and calculating centration parameters from the geometric parameters describing the position of the eyes, the geometric parameters describing the geometry of the spectacle frame, and the three-dimensional model"
Abitbol paragraph [0069] teaches The customized lens designer 80 typically receives some or all of the following inputs, e.g. from virtual frame fitter 70: pupil distance, frame tilt, vertex distance, prism prescription, frame contour, frame position on the face typically in relation to eye position. 
Abitbol does not explicitly teach:
“[subject] wearing a spectacle frame”
Norton column 2 lines 60-65 teaches that pictures may be taken with or without the frame on the wearer’s head.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol in view of Norton to have included the features of “[subject] wearing a spectacle frame” because In the manufacture of eyeglasses a proper understanding of the spatial, angular and dimensional relationships between the lens, the frame, and the wearers head and facial portions which support the frame is necessary if the eyeglasses are to function at an optimum level (Norton column 1 lines 10-15).
Abitbol/Norton do not explicitly teach:
“wherein at least one of planes or linear combinations of surfaces of n-th order are fitted to the geometric parameters”
This appears to be nothing more than a generic recitation of commonly understood mathematical processes of generating 3-D image data from multiple camera views.  Abitbol teaches modelling faces using multiple images but does not explicitly teach the mathematics behind the modelling.  However, this is most likely due to the fact that those of ordinary skill accept that these are known methods.  The use of planes and surfaces for fitting image data does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).  
Ulman teaches in the Abstract, inter alia, a 3-D object is represented as a linear combination of 2-D images of the object.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol/Norton in view of Ulman to have include the features of “wherein at least one of planes or linear combinations of surfaces of n-th order are fitted to the geometric parameters” because computations involved are often simpler than in previous schemes (Ulman column 2 para. 2)
In regards to claim 2, Abitbol/Norton/Ulman teach all the limitations of claim 1 and further teach:
“wherein the surfaces of n-th order comprise a plane, a paraboloid, or the plane and the paraboloid”
Ulman teaches in the Abstract, inter alia, a 3-D object is represented as a linear combination of 2-D images of the object.  2-D images are planes.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol/Norton in view of Ulman to have include the features of “wherein the surfaces 
In regards to claim 3, Abitbol/Norton/Ulman teach all the limitations of claim 1 and further teach:
“[geometry of the] spectacle frame [as an approximation for the] surface of each of the spectacle lenses to be received in the spectacle frame or each spectacle frame edge receiving the spectacle lenses”
Abitbol Figure 1 teaches a frames inventory 40 which includes a 3D representation of frames which are the frames that the user selects to have the lenses placed.  Virtual try-on module 65 uses the 3D geometry of the frames and the face model to build and display lenses 75.
Abitbol/Norton/Ulman teach:
“wherein a plane is respectively fitted to the parameters describing the geometry of the [object] as an approximation for the surface…”
Ulman teaches in the Abstract, inter alia, a 3-D object is represented as a linear combination of 2-D images of the object.  2-D images are planes.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol/Norton in view of Ulman to have include the features of “wherein a plane is respectively fitted to the parameters describing the geometry of the [object] as an approximation for the surface…” because computations involved are often simpler than in previous schemes (Ulman column 2 para. 2)
In regards to claim 4
“wherein the at least two images are recorded at a same time”
Abitbol does not explicitly teach simultaneous picture taking however, from Figure 2 and paragraph [0063] it is disclosed that the output of the imaging system is three pairs of digital image files from stereoscopic cameras.  It would be well-understood that the images from each pair may be taken simultaneously.  This features does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 5, Abitbol/Norton/Ulman teach all the limitations of claim 1 and further teach:
“wherein the geometric parameters describing the geometry of the spectacle frame include parameters describing nasal and/or temporal frame edges approximated by straight lines, and wherein the three-dimensional model is fitted to the parameters describing the nasal and/or temporal frame edges”
Abitbol teaches in Figure 7 and paragraph [0132] using the frame contour as well as the box circumscribing the frame contour.  A box circumscribing the frame contour necessarily describes the temporal and nasal edges, i.e. the vertical lines of the box. 
In regards to claim 6, Abitbol/Norton/Ulman teach all the limitations of claims 1 and 5, and claim 6 contains similar limitations.  Therefore, claim 6 is rejected for similar reasoning as applied to claim 1.
In regards to claim 7
“[parameters describing] the nasal frame edge, the temporal frame edge, or the nasal frame edge and the temporal frame edge as an approximation for surfaces of the spectacle lenses to be received in the spectacle frame”
Abitbol teaches in Figure 7 and paragraph [0132] using the frame contour as well as the box circumscribing the frame contour.  A box circumscribing the frame contour necessarily describes the temporal and nasal edges, i.e. the vertical lines of the box. 
Abitbol/Norton/Ulman
“wherein at least one of planes or linear combinations of surfaces of n-th order are fitted to the parameters describing [the object]”
Ulman teaches in the Abstract, inter alia, a 3-D object is represented as a linear combination of 2-D images of the object.  2-D images are planes.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol/Norton in view of Ulman to have include the features of “wherein at least one of planes or linear combinations of surfaces of n-th order are fitted to the parameters describing [the object]” because computations involved are often simpler than in previous schemes (Ulman column 2 para. 2).
In regards to claim 8, Abitbol/Norton/Ulman teach all the limitations of claim 1 and further teach:
“further comprising: providing at least three images of the head of the subject wearing the spectacle frame, the at least three images being calibrated to one another and recorded at a same time from different recording directions, wherein a frontal image images the head from a front side, a left lateral image images the head from a left side, and a right lateral image images the head from a right side”
Abitbol Figure 2.  Abitbol does not explicitly teach simultaneous picture taking however, from Figure 2 and paragraph [0063] it is disclosed that the output of the imaging system is three pairs of digital image files from stereoscopic cameras.  It would be well-understood that the images from each pair may be taken simultaneously.  This features does not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 9, Abitbol/Norton/Ulman teach all the limitations of claim 8 and further teach:
“wherein the recording directions of the left and right lateral images each include an angle of more than 60 degrees and no more than 120 degrees with the recording direction of the frontal image”
Abitbol Figure 2 teaches an approximately left lateral, right lateral and frontal images bounding approximately 60 degrees each.  While the angles are not explicitly stated it is implicit that all angles that are important to generating the model are covered.  The explicit claiming of angles between 60 degrees and 120 degrees does not produce any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 10, Abitbol/Norton/Ulman teach all the limitations of claim 8 and further teach:
“wherein the at least two images do not overlap or wherein the centration parameters are determined only from non-overlapping regions of the at least two images”
Abitbol/Norton/Ulman do not explicitly teach this feature however, from Abitbol Figure 2 it is clear that each of the three camera pairs are intended to view a specific region and those of ordinary skill certainly understand that redundant imaging data is superfluous.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 11, Abitbol/Norton/Ulman teach all the limitations of claim 8 and further teach:
“wherein the geometric parameters describing the position of the eyes include a position of a corneal vertex in space”
Abitbol teaches in paragraph [0132] biometric facial features, including the corneal vertex, are used.
In regards to claim 18, Abitbol/Norton/Ulman teach all the limitations of claim 1 and claim 18 contains similar limitations written in article format.  It would be obvious to practice the invention using an article as claimed.
In regards to claim 19
Additionally, the features related to an enclosure and carrier relate to commonly known implementations of a testing station.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 20, Abitbol/Norton/Ulman teach all the limitations of claim 1 and claim 20 contains similar limitations as in claim 1.  Therefore, claim 20 is rejected for similar reasoning as applied to claim 1.
Additionally, the features related to decentration parameters and centering the spectacle lens are commonly known methods in the manufacture of lenses for spectacles.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 21, Abitbol/Norton/Ulman teach all the limitations of claim 1 and claim 21 contains similar limitations as in claim 1.  Therefore, claim 21 is rejected for similar reasoning as applied to claim 1.
Additionally, the features related to a spectacle lens being ground is commonly known method in the manufacture of lenses for spectacles.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 22, Abitbol/Norton/Ulman teach all the limitations of claim 21 and claim 22 contains similar limitations as in claim 21.  Therefore, claim 22 is rejected for similar reasoning as applied to claim 21.
Additionally, the features related to grinding a spectacle lens is a commonly known method in the manufacture of lenses for spectacles.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 23, Abitbol/Norton/Ulman teach all the limitations of claim 20 and claim 23 contains similar limitations as in claim 20.  Therefore, claim 23 is rejected for similar reasoning as applied to claim 20.
Additionally, the features related to centering a spectacle lens is a commonly known method in the manufacture of lenses for spectacles.  These features do not provide any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 24, Abitbol/Norton/Ulman teach all the limitations of claim 1 and claim 24 contains similar limitations written in apparatus format.  It would be obvious to practice the invention as an apparatus as claimed.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abitbol in view of Norton in view of Ulman and further in view of Lang et al. US 4,465,348 hereinafter referred to as Lang.
In regards to claim 12, Abitbol/Norton/Ulman teach all the limitations of claim 11 but do not explicitly teach:
“further comprising: performing a correction calculation of the position of the corneal vertex”
However, refining a parameter measure is something that would be understood by those of ordinary skill.  It’s merely an engineering tradeoff between accuracy of results and time/money for extra process steps.  This feature does not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Lang teaches in column 5 lines 55-60 The correct determination of the condition of refraction is dependent on the corneal vertex distance.  The instrument is calibrated, for instance, to a corneal vertex distance of 16 mm.  First of all, focusing is effected by the lens 31 on the locus of the mirror 14 and on the mark 24.  Thereupon, with the lens 31 stationary, the instrument is displaced in the direction of the arrows 46 until the pupil of the eye appears sharp, together with the mark 24, in the image plane 30.  The corneal vertex distance is thus correctly set.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Abitbol/Norton/Ulman in view of Lang to include the features of “further comprising: performing a correction calculation of the position of the corneal vertex” because to create an apparatus, developed as a free-view instrument, for the subjective and objective determination of refraction which is particularly compact and characterized by a simple construction (column 2 lines 1-5).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422